     Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 1 of 12



 John Morrison                            J. Richard Cohen*
 Robert Farris-Olsen                      David C. Dinielli*
 MORRISON, SHERWOOD,                      Jim Knoepp*
 WILSON, & DEOLA, PLLP                    Elizabeth Littrell*
 401 N. Last Chance Gulch St.             SOUTHERN POVERTY LAW CENTER
 Helena, MT 59601                         400 Washington Avenue
 ph. (406) 442-3261                       Montgomery, AL 36104
 fax (406) 443-7294                       ph. (334) 956-8200
 john@mswdlaw.com                         fax (334) 956-8481
 rfolsen@mswdlaw.com                      richard.cohen@splcenter.org
 Attorneys for Plaintiff Tanya Gersh      david.dinielli@splcenter.org
                                          jim.knoepp@splcenter.org
                                          bethlittrell@splcenter.org
                                          Attorneys for Plaintiff Tanya Gersh
                                          *Admitted Pro Hac Vice


                      UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                              MISSOULA DIVISION


 TANYA GERSH,
                                          Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                                JOINT STIPULATIONS,
                                          AGREEMENTS AND REPORT ON
 ANDREW ANGLIN,                           THE PARTIES’ MOTIONS FOR
                                          PROTECTIVE ORDERS AND
       Defendant.                         MOTIONS TO COMPEL

      COMES NOW, Plaintiff, TANYA GERSH, and Defendant, ANDREW

ANGLIN (the “Parties”), by and through their undersigned counsel, and after good

faith negotiations as set out in Plaintiff’s Report, Dkt. No. 163, submit the


                                                                                1
     Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 2 of 12



following comprehensive Stipulations, Agreements and Report with respect to

motions submitted as Docket Nos. 123, 132, 134 and 142, pursuant to this Court’s

direction and the Parties’ discussions and agreements.

1.    Plaintiff’s Motion to Enter a Protective Order Governing
      “Confidential” and “Highly Confidential” Information (Dkt. No. 132).
      The Parties, through counsel, made the following agreements and

stipulations regarding Plaintiff’s Motion to Enter a Protective Order Governing

“Confidential” and “Highly Confidential” Information:

         A. Defendant withdrew all his objections to Plaintiff’s proposed

             Protective Order, Dkt. No. 136-3, and the Parties will submit a Joint

             Motion for a Stipulated Protective Order by March 22, 2019, with a

             Proposed Order.

2.    Defendant’s Motion to Compel Plaintiff to Respond to Interrogatories
      and Requests for Production of Documents and Things (Dkt. No. 134).
      The Parties, through counsel, made the following agreements and

stipulations with respect to Defendant’s position that Plaintiff failed to fully

comply with Interrogatories Nos. 1, 2, 3, 4, 6, 11, 13 and 14, and 1-79 of his

Requests for Production (RPD), Dkt. No. 135 at 7:




                                                                                     2
Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 3 of 12



                             Interrogatories

    A. With respect to Interrogatories Nos. 1, 2, 6, 8, and 11, Defendant

       agreed that Plaintiff’s responses were sufficient given that the issues

       with respect to the Umbrella Protective Order had been resolved.

       Defendant will serve un-redacted interrogatory responses promptly

       once the Stipulated Protective Order is entered.

    B. With respect to Interrogatory No. 3, Defendant agreed to the

       limitations Plaintiff provided in Plaintiff’s Objections and Responses

       to Defendant’s First Set of Interrogatories and Requests for

       Production of Documents and Things, Dkt. No. 135-3 at 9, and the

       Parties clarified and agreed that the information sought in response to

       would be limited to “symptoms upon with Plaintiff would seek

       damages” and that Plaintiff would provide Defendant with a list of

       same.

    C. With respect to Interrogatory No. 4, Defendant agreed that Plaintiff’s

       response, Dkt No. 135-3 at 10-11, was sufficient, and Plaintiff agreed

       to supplement her response, if necessary, with any “incident” that

       would be classified as a “traumatic incident.”




                                                                                 3
Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 4 of 12



    D. With respect to Interrogatories Nos. 13 and 14, the Parties

       acknowledged that Plaintiff had withdrawn her objections and fully

       supplemented her responses on February 22, 2019. (Dkt. No. 140-7).

                Requests for Production of Documents
    E. Defendant withdrew his arguments in support of the need to compel

       with respect to Requests Nos. 1-15, 17-46, 48, 49, 51-79.

    F. With respect to Requests Nos. 16, 47 and 50, Defendant agreed that

       Plaintiff’s responses were sufficient given that the issues with respect

       to the Stipulated Protective Order were resolved.

                               Privileges

    G. Defendant agreed to withdraw, without prejudice, his objections

       regarding all privileges claimed by Plaintiff on her privilege log

       except as to the Clergy Privilege involving emails to Rabbi Secher.

    H. The Parties agreed that the Court would determine whether the

       briefings, together with the supporting Affidavit, were sufficient to

       support the Clergy Privilege and, if not, whether in camera inspection

       would violate the Plaintiff’s First Amendment right to free expression

       and/or the First Amendment’s protection from unnecessary

       government entanglement with religion.




                                                                                  4
     Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 5 of 12



3.    Plaintiff’s Motion to Compel Defendant to Respond to Plaintiff’s First
      Request for Production of Documents and Things (Docket No. 123).
      The Parties, through counsel, made the following agreements and

stipulations regarding Plaintiff’s Motion to Compel Defendant to Respond to

Plaintiff’s First Request for Production of Documents and Things:

         A. With respect to Requests Nos. 16-78, 80-88, 99, 101, 102, 107, 108

            which seek “all documents” and “communications,” Defendant agreed

            to conduct a comprehensive search for relevant documents responsive

            to each request in the following places, without limitation, and

            Plaintiff agreed to limit her Requests accordingly:

              i.   All electronic communications and devices to which Defendant

                   has access;

             ii.   All social media accounts and forums to which Defendant has

                   access, i.e., any website, bulletin board, image board, or

                   application that enables users to communicate and/or create and

                   share content and/or to participate in social networking and

                   discussion, including without limitation: Facebook, Twitter,

                   YouTube, Reddit, Stormfront, 4chan, 8chan, Discord, Steam,

                   Snapchat, Kik, Twitch, Mewch, Lainchan, and TBPchan;

            iii.   Defendant’s counsel has instructed his client to provide

                   Plaintiff with the names of all social media, as set forth in

                                                                                   5
Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 6 of 12



              3(A)(ii), on which he may have communicated between

              November 1, 2016 and May 1, 2017 along with corresponding

              usernames in order for Plaintiff to conduct a search for

              responsive documents and things; and

       iv.    The Parties agree that, so long as Defendant complies with

              3(A)(ii)-(iii), he shall not be required to search the entirety of

              these systems, to the extent they are otherwise publicly

              searchable, but rather he shall search only non-public accounts

              under his control.

    B. With respect to Requests Nos. 13-16, 31, 32, 33-73, 75-77, 81, 106-

       110:

         i.   Defendant agreed to withdraw all objections;

        ii.   Defendant agreed to conduct a search in conformity with

              Stipulation 3(A)(i)-(ii), as set forth herein; and

       iii.   Defendant agreed to amend his responses to clarify whether any

              documents are withheld as to each of these requests.

    C. With respect to Requests Nos. 1-4, 6-9, 11 and 12, Plaintiff agreed to

       withdraw Requests Nos. 1-4, 6-9, 11 and 12 and substitute the

       following Request: “Please provide all documents that reflect your

       intention to establish a permanent domicile outside the United States.”


                                                                                   6
Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 7 of 12



    D. With respect to Requests Nos. 17-25, 28, 29, 74, 80, Plaintiff agreed

       to provide Defendant with an unredacted list of individuals and

       businesses relevant to this case, redacted version attached hereto as

       Exhibit A; to withdraw Requests Nos. 17-25, 28, 29, 74, 80; and to

       substitute the following Request: “All documents mentioning or

       communications with the individuals, businesses and properties listed

       on Exhibit A.”

    E. With respect to Request No. 26, Plaintiff agreed to limit the Request

       to delete the word “opinion” and to add the qualifier “factual” before

       “statement” and to otherwise amend Request No. 26 as follows: “All

       documents or communications that support any factual statement

       expressed in any or all articles written or published by you in the

       Daily Stormer or any other location about or with reference to the

       search terms listed on Exhibit A.”

    F. With respect to Request No. 30, Defendant agreed to withdraw all

       objections except the First Amendment objection regarding

       anonymous speech, to which the Parties agreed to submit concurrent

       briefing to this Court, not to exceed ten (10) pages by March 29, 2019.

    G. With respect to Requests Nos. 36-47,




                                                                                7
Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 8 of 12



         i.   Defendant agreed to provide Plaintiff with a temporary user

              account, or other necessary access, in order for her counsel to

              conduct a comprehensive search of all areas of the Daily

              Stormer;

        ii.   Plaintiff agreed to withdraw these Requests so long as

              Defendant complies with Stipulation 3(G)(i), as set forth herein,

              and the Daily Stormer features a search function between

              March 20, 2019 and the end of discovery; and

       iii.   Defendant agrees that if he fails to comply with Stipulation

              3(G)(i)-(ii), as set forth herein, he will conduct his own

              comprehensive search of the Daily Stormer and provide

              responsive documents and supplement his responses

              accordingly through the end of the discovery period. Plaintiff

              agrees to inform Defendant, through their counsel, if such

              circumstance arises.

    H. With respect to Requests Nos. 83-87, Plaintiff agreed to narrow the

       requests to the following time period: November 1, 2016 through

       April 30, 2017; Defendant agreed to withdraw all objections; and

       Defendant agreed to supplement his responses to these Requests after




                                                                                8
     Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 9 of 12



            conducting a comprehensive search in compliance with Stipulation

            3(A)(i)-(ii), as set forth herein.

         I. With respect to Requests Nos. 5, 10, 89-105, the Parties agreed to

            consider whether to stipulate to an amount for Actual Damages in

            exchange for:

              i.   Plaintiff agreeing to withdraw Requests Nos. 5, 10, 89-105;

             ii.   Defendant agreeing to withdraw all discovery requests for

                   information concerning Plaintiff’s psychological, medical and

                   healthcare information, and

            iii.   Defendant agreeing to seek no additional discovery and

                   evidence concerning Plaintiff’s psychological, medical and

                   healthcare information.

         J. The Parties agreed to provide each other with their positions on

            Stipulation 3(I), as set forth herein, by March 29, 2019.

         K. If the Parties do not agree to Stipulation 3(I), Defendant agreed to

            withdraw his objections to Requests Nos. 89-105 and to supplement

            his responses by April 5, 2019.

4.    Defendant’s Motion for a Protective Order (Dkt. No. 142).

      The Parties were not able to reach resolution on Defendant’s motion for a

protective order in which he seeks an order excusing him from being required to


                                                                                   9
   Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 10 of 12



appear for an in-person deposition within the United States. The parties discussed

their respective positions on this motion with the Court on March 14 & 15, and the

motion is submitted for decision.



      Dated March 22, 2019.



                                      Respectfully submitted,

                                      /s/ Elizabeth Littrell
                                      on behalf of all counsel for Plaintiff.

                                      /s/ Marc J. Randazza
                                      on behalf of all counsel for Defendant.




                                                                                 10
    Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 11 of 12



                          CERTIFICATE OF SERVICE


      I hereby certify that on this date the foregoing document was filed through

the Court’s CM/ECF filing system, and by virtue of this filing notice will be sent

electronically to all counsel of record, including:

      Mathew M. Stevenson
      STEVENSON LAW OFFICE
      1120 Kensington, Suite B
      Missoula, Montana 59801
      matstevenson@bigskylegal.com
      Attorney for Defendant Andrew Anglin

      Marc J. Randazza
      RANDAZZA LEGAL GROUP, PLLC
      2764 Lake Sahara Drive, Suite 109
      Las Vegas, Nevada 89117
      mjr@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin

      Jay M. Wolman
      RANDAZZA LEGAL GROUP, PLLC
      100 Pearl Street, 14th Floor
      Hartford, Connecticut 06103
      jmw@randazza.com; ecf@randazza.com
      Attorney for Defendant Andrew Anglin


      Dale M. Schowengerdt
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      dales@mt.gov

                                                                                     11
    Case 9:17-cv-00050-DLC-JCL Document 164 Filed 03/22/19 Page 12 of 12



      Attorney for Intervenor State of Montana


      Jonathan W. Bennion
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      jonbennion@mt.gov
      Attorney for Intervenor State of Montana

      Matthew T. Cochenour
      MONTANA DEPARTMENT OF JUSTICE
      215 North Sanders
      PO Box 201401
      Helena, MT 59620-1401
      mcochenour2@mt.gov
      Attorney for Intervenor State of Montana


on this March 22, 2019.
                                     /s/ Elizabeth Littrell
                                     Attorney for Plaintiff Tanya Gersh
                                     on behalf of all Attorneys for Plaintiff




                                                                                12
